Title: From George Washington to Colonel John Lamb, 14 July 1779
From: Washington, George
To: Lamb, John


        
          sir
          [New Windsor] July 14: 1779
        
        General Heath has informed me by a Letter of the 12th dated at Amewalk, that the Militia with General parsons have but very little ammunition. As this is a time of emergency, it may be necessary to furnish them with some, or they may be entirely destitute before they can obtain a supply from the State. I therefore request that you will send 25,000 Cartridges to General Heath by an early conveyance—to whom I have written with respect to the distribution. I am sir with esteem and regard Yr Most Obedt st
        
          Go: Washington
        
        
          P.s. He will be found below Bedford or Ridgefield towards Norwalk.
        
      